DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/416784 filed on 5/20/2019.  Claims 1-5 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) and their structural equivalencies is/are: 
An automatic steering controller (a microcomputer configured to control the steering in a manner dictated by the disclosure, see page 6 of specification)
A steering intention detector (a combination of an override determiner 31 (e.g., a microcomputer) and a steering torque sensor 12, see page 9 of specification)
A surrounding information acquiring unit ( a lane recognizer 24 (e.g., subunit of the camera unit 21, see pages 7 and 9 in the specification)
A running condition detector (a vehicle condition acquiring unit (e.g., sensors that acquire the conditions of the vehicle except steering angle) and a steering angle sensor, see pages 7 and 9 of the specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims currently recite: 
“if the steering intention has been detected by the steering intention detector, during the steering intention being detected, the target steering angle setter sets the steering angle a predetermined length of time before, as the target steering angle.” 

Based on the syntax and punctuation, it is unclear what, exactly, is being performed “if the steering intention has been detected by the steering intention detector.” Based on the clause “the target steering angle setter sets the steering angle a predetermined length of time before” it appears that the claimed invention sets the target steering angle to a predetermined length of time, but it is unclear how a steering angle value can be turned into a predetermined time value. Steering angle would be in units of degrees or radians whereas a predetermined length of time would be in seconds. It is also unclear what the predetermined length of time is, exactly, before. 
Based on the interpretation of the invention by the context gleaned from the specification and drawings, it appears that the invention will adjust the target steering angle value to a steering angle value from a prior time period or instance, such as when the steering intention detector first stopped detecting steering intention.  It isn’t clear or limited in any way as to exactly how long the predetermined length of time is or the exact point in time for which the steering angle should be taken from and used in the new target steering angle setter. 
While there is no prior art of record to teach or suggest the interpreted invention, the claims nonetheless are written in such a way that provides for unclear interpretation of the metes and bounds of the patent. For any further clarification or further discussion on how the claims are interpreted or 

Allowable Subject Matter
While the claimed invention is currently rejected under 112(b), the prior art of record fails to teach or suggest the invention’s subject matter. 
The closest prior art of record is Shimakage JP 2010-195088. The invention of Shimakage is similar to the claimed invention in that the goal of Shimakage is to provide a smooth changeover of control from autonomous steering to manual control when it is detected that the driver of the vehicle has intention to control the vehicle manually. The invention of Shimakage detects current steering angle, steering intention of the driver, and additionally calculates a target steering angle. When the driver’s intention to steer is detected in Shimakage, differing from the claimed invention, the steering torque is controlled so that the steering operation by the driver is easily reflected, in that the steering torque is adjusted to be a value based on the target path and the current driving torque input by the driver. The claimed invention, in contrast, sets the target steering angle to be a steering angle from a predetermined period of time before the steering intention was detected. 
Provided applicant can overcome the outstanding 112(b) rejection, claims 1-5 would be allowable over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668